NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL AND
                    MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                IAN ALEXANDER MACDONALD, Appellant.

                              No. 1 CA-CR 14-0755
                                FILED 10-4-2016


            Appeal from the Superior Court in Maricopa County
                       No. CR2013-106318-001 DT
             The Honorable Roland J. Steinle, Judge (Retired)
                 The Honorable Karen A. Mullins, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Heath Law Firm, PLLC, Mesa
By Mark Heath
Counsel for Appellant
                          STATE v. MACDONALD
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Kenton D. Jones joined.


W I N T H R O P, Presiding Judge:

¶1              Ian Alexander MacDonald (“Appellant”) appeals his
conviction and sentence for one count of manslaughter. Appellant’s
counsel has filed a brief in accordance with Smith v. Robbins, 528 U.S. 259
(2000); Anders v. California, 386 U.S. 738 (1967); and State v. Leon, 104 Ariz.
297, 451 P.2d 878 (1969), stating he has searched the record for error but
failed to identify any “arguable question of law.” Appellant’s counsel
therefore requests that we review the record for fundamental error. See
State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating that
this court reviews the entire record for reversible error). This court allowed
Appellant to file a supplemental brief in propria persona, but Appellant has
not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶3           On February 15, 2013, a grand jury issued an indictment
charging Appellant with Count I, second degree murder, a class one
dangerous felony. See A.R.S. § 13-1104.

¶4          At trial, the State presented the following evidence: On the
evening of January 26-27, 2013, Appellant entered the Martini Ranch


1      We cite the current version of all applicable statutes because no
revisions material to this decision have occurred since the date of the
offense.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).


                                       2
                          STATE v. MACDONALD
                            Decision of the Court

nightclub with his girlfriend and a large group of friends. Appellant and
his friends had reserved a table in the VIP section upstairs, known as the
“Shaker Room,” for a birthday celebration. After verbal altercations
between Appellant’s group and other patrons, security personnel asked
Appellant’s group to leave and escorted them downstairs. As the group
left, Appellant cursed at one of the patrons who had reported the group to
security.

¶5            Appellant and one of the security employees argued as they
descended the stairs. At the bottom of the stairs, Appellant tried to leave
through the main entrance, but instead, security escorted Appellant
through the exit leading to the west gate because there were less patrons
and a lesser chance of causing a scene.

¶6            The victim here was the security employee standing at the
west gate exit that evening. After Appellant had been escorted out the west
gate, he and the victim became involved in a physical altercation. While
the two men wrestled upright, Appellant’s girlfriend attacked the victim,
and the two men fell to the ground, with the victim on top. Appellant, who
had a knife with him, pulled out the knife and stabbed the victim seven or
eight times. The injuries and loss of blood from those injuries caused the
victim’s eventual death on February 2, 2013.

¶7            At the conclusion of the trial, the jury was unable to reach a
consensus on the charge of second degree murder, but found Appellant
guilty of the lesser-included offense of manslaughter, and further found
that it was a dangerous offense and the State had proven four alleged
aggravating factors.

¶8           At sentencing, the trial court, after weighing the aggravating
and mitigating factors presented, imposed an aggravated term. The court
sentenced Appellant to eighteen years’ imprisonment, with credit for 112
days of presentence incarceration. Appellant filed a timely notice of appeal.

                                 ANALYSIS

¶9            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdict. Appellant was represented by counsel at all stages of
the proceedings and was given the opportunity to speak at sentencing. The
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.



                                       3
                          STATE v. MACDONALD
                            Decision of the Court

¶10            After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                                CONCLUSION

¶11           Appellant’s conviction and sentence are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4